Title: Thomas Jefferson to Walter Jones, 5 March 1810
From: Jefferson, Thomas
To: Jones, Walter


          
            Dear Sir
             
                     Monticello 
                     Mar. 5. 10.
          
          I recieved duly your favor of the 19th Ult. & I salute you with all antient & recent recollections of friendship.  
		     I have learned with real sorrow that circumstances have arisen among our executive counsellors which have rendered foes those who once were friends. to themselves it will be the source of infinite pain & vexation & therefore chiefly I lament it, for I have a sincere esteem for both parties. to the President it will be really inconvenient; but to the nation I do not know that it can do serious injury, unless we were to believe the newspapers which pretend that mr Gallatin will go out. that indeed would be a day of mourning for the US. but I hope that the position of both gentlemen may be made so easy as to give no cause for either to withdraw. 
			 the ordinary business of every day is done by
			 consultation
			 between the President & the head of the department alone to which it belongs. for measures of importance or difficulty a consultation is held with the heads of departments, either assembled, or by taking
			 their opinions separately in conversation, or in writing. the latter is most strictly in the spirit of the constitution. because the President, on weighing the advice of all, is left free to make up an opinion for himself. in this way they are not brought together, & it is not necessarily known to any what opinion the others
			 have given.
			 this was Genl Washington’s practice for the first two or three years of his administration, till the affairs of France & England threatened to embroil us, and rendered consideration & discussion desirable.
			 in these discussions, Hamilton & myself were daily pitted in the cabinet like two cocks. we were then but 4. in number, and, according to the majority, which of course was of three to one, the President decided. the pain was for Hamilton & myself, but the public experienced no inconvenience. I
			 practised this last method, because the harmony was so cordial among us all, that we never failed, by a contribution
			 of mutual views, of the subject, to form an opinion acceptable to the whole. I think there never was one instance to the contrary in any case of consequence.
			 yet this does in fact transform the executive into a Directory, and I hold the other method to be more constitutional. it is better calculated too to prevent collision & irritation, and to cure it, or at least suppress it’s effects when it has already
			 taken place. it is the obvious & sufficient remedy in the present case, & will doubtless be resorted to.
          Our difficulties are indeed great, if we consider ourselves alone. but when viewed in comparison with those of Europe, they are the joys of Paradise. in the eternal revolution of ages the destinies have placed our portion of existence amidst such scenes of tumult & outrage as no other period within our
			 knolege had presented. every government but one, on
			 the continent of Europe, demolished, a conqueror roaming over the earth with havoc & destruction, a pyrate spreading misery & ruin over the face of the ocean. indeed, my friend, ours is a bed of roses, and the system of government which shall keep us afloat amidst this wreck of the world will
			 be immortalised in history. we have to be sure our petty squabbles & heartburnings, and we have something of the blue devils at times as to these rawheads & bloodybones who are eating up
			 other nations. but happily for us, the Mammoth cannot swim, nor the Leviathan move on dry land: and if we will keep out of their way, they cannot get at us. if indeed we chuse to place ourselves
			 within the scope of their tether, a gripe of the paw, or flounce of the tail, may be our fortune. our business certainly was to be still. but a part of our nation chose to declare against this,
			 in
			 such a way as to controul the wisdom of the government. I yielded with others, to avoid a greater evil. but from that moment I have seen no system which could keep us entirely aloof from these
			 agents
			 of destruction. if there be any, I am certain that you, my friends, now
			 charged with the care of us all, will see and pursue it. I give myself, therefore, no trouble with thinking or puzzling about it. Being confident in my watchmen I sleep soundly. God bless you all, and send you a safe deliverance.
        